Case 1:19-cv-24835-XXXX Document 1 Entered on FLSD Docket 11/21/2019 Page 1 of 11



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                                   CASE:

  DOUG LONGHINI,

               Plaintiff,

    v.

  SHILLDEV (U.S.), INC.,

          Defendant.
  ___________________________________/

                                                COMPLAINT
          Plaintiff, DOUG LONGHINI, individually and on behalf of all other similarly situated

  mobility-impaired individuals (hereinafter “Plaintiff”), sues SHILLDEV (U.S.), INC. (hereinafter

  “Defendant”), and as grounds alleges:

                                JURISDICTION, PARTIES. AND VENUE

          1.           This is an action for injunctive relief, a declaration of rights, attorneys' fees,

  litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

  Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202. The Court has original jurisdiction

  over Plaintiff’s claims arising under 42 U.S.C. § 12181, et seq. pursuant to 28 U.S.C. §§ 1331 and

  1343.

          2.           The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and

  2202, and may render declaratory judgment on the existence or nonexistence of any right under 42

  U.S.C. § 12181, et seq.

          3.           Plaintiff, DOUG LONGHINI, is an individual over eighteen years of age, with a

  residence in Miami, Miami-Dade County, Florida, and is otherwise sui juris.

          4.           At all times material, Defendant, SHILLDEV (U.S.), INC., was and is a Florida
Case 1:19-cv-24835-XXXX Document 1 Entered on FLSD Docket 11/21/2019 Page 2 of 11



  Profit Corporation with its principal place of business in Hallandale, Florida.

          5.           At all times material, Defendant, SHILLDEV (U.S.), INC., owned a commercial

  property located at 1705 NE 163rd Street, North Miami Beach, Florida; 1747 NE 163rd Street,

  North Miami Beach, Florida; and 1781 NE 163rd Street, North Miami Beach, Florida (collectively

  the “Commercial Property”)1.

          6.           Venue is properly located in the Southern District of Florida because Defendant’s

  Property that is the subject of this Action, is located in Miami-Dade County, Florida, and

  Defendant regularly conducts business within Miami-Dade County, Florida, and because a

  substantial part(s) of the events or omissions giving rise to these claims occurred in Miami-Dade

  County, Florida at the Property.

                                            FACTUAL ALLEGATIONS

          7.           Although over twenty-seven (27) years have passed since the effective date of

  Title III of the ADA, Defendant has yet to make its commercial property accessible to individuals

  with disabilities.

           8.          Congress provided commercial businesses one and a half years to implement the

  Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the

  extensive publicity the ADA has received since 1990, Defendant continues to discriminate against

  people who are disabled in ways that block them from access and use of Defendant’s Property and

  the businesses therein.

          9.           The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

  requires landlords and tenants to be liable for compliance



  1
    The parcels are adjacent to one another and share common areas including walkways and parking. Business
  invitees traverse the property and cross property lines without any indication of separate parcels as they visit the
  various tenants located on the properties. The parcels share one common owner.

                                                             2
Case 1:19-cv-24835-XXXX Document 1 Entered on FLSD Docket 11/21/2019 Page 3 of 11



         10.       Plaintiff, DOUG LONGHINI, is an individual with disabilities as defined by and

  pursuant to the ADA. DOUG LONGHINI uses a wheelchair to ambulate. DOUG LONGHINI

  has very limited use of his hands and cannot operate any mechanisms which require tight grasping

  or twisting of the wrist. He also has a great deal of trouble walking or otherwise ambulating

  without the use of a wheelchair. He is limited in his major life activities by such, including but

  not limited to walking, standing, grabbing, grasping and/or pinching.

         11.       Defendant, owns and operates the Property which is located at 1705 NE 163rd

  Street, North Miami Beach, Florida; 1747 NE 163rd Street, North Miami Beach, Florida; and 1781

  NE 163rd Street, North Miami Beach, Florida that are the subject of this Action. The subject

  Property and the business located therein are open to the public, and located in North Miami Beach,

  Florida.

         12.       The individual Plaintiff frequently visits the Property (including the related

  parking lots and common areas) to include a visit on or about October 2, 2019, and encountered

  multiple violations of the ADA that directly affected his ability to use and enjoy the Property and

  businesses therein. He often visits the Property and business therein, when he is in the area

  visiting family and friends that reside nearby, and has definite plans to return to the Property within

  one (1) month of the filing of this Complaint in order to avail himself of the goods and services

  offered to the public at the Property, if it becomes accessible.

         13.       Plaintiff visited the Property and businesses located therein as a patron/customer,

  and intends to return to the commercial Property in order to avail himself of the goods and services

  offered to the public at the Property. Plaintiff resides near the Property, approximately thirty-one

  (31) miles from the Property, in the same state and county as the Property, regularly frequents the

  Defendants’ Property for its intended purposes, and intends to return to the commercial property



                                                    3
Case 1:19-cv-24835-XXXX Document 1 Entered on FLSD Docket 11/21/2019 Page 4 of 11



  within one (1) month’s time.


         14.       Despite the fact this Defendant has been sued for ADA violations previously,

  Plaintiff found the Property to be rife with ADA violations.            The Plaintiff encountered

  architectural barriers at the subject commercial property, and wishes to continue his patronage and

  use of the commercial property and the business therein.

         15.       The Plaintiff, DOUG LONGHINI, has encountered architectural barriers that are

  in violation of the ADA, at the Property. The barriers to access at Defendant’s Property have each

  denied or diminished Plaintiff’s ability to visit the Property and businesses therein and likewise

  endangered his safety. The barriers to access, which are set forth below, have accordingly posed

  a risk of injury(ies), embarrassment, and discomfort to Plaintiff, DOUG LONGHINI, and others

  similarly situated.
         16.       Defendant owns and operates a place of public accommodation as defined by the

  ADA and the regulations implementing the ADA, 28 CFR 36.201 (a) and 36.104. Defendant is

  responsible for complying with the obligations of the ADA. The place of public accommodation

  (the buildings and business property that is the subject of this Action for their violations of the

  ADA) that Defendant owns and operates, is the Property referenced above.

         17.       Plaintiff, DOUG LONGHINI, has a realistic, credible, existing and continuing

  threat of discrimination from the Defendant’s non-compliance with the ADA with respect to the

  described Property, including, but not necessarily limited to the allegations in Paragraph 19 of this

  Complaint. Plaintiff has reasonable grounds to believe that he will continue to be subjected to

  discrimination at the Property and businesses therein which are open to the public and in violation

  of the ADA. Plaintiff desires to visit the Property not only to avail himself of the goods and

  services available at the Property, but to also assure himself that this commercial property is in

  compliance with the ADA, so that he and others similarly situated will have full and equal


                                                   4
Case 1:19-cv-24835-XXXX Document 1 Entered on FLSD Docket 11/21/2019 Page 5 of 11



       enjoyment of the commercial property without fear of discrimination.

              18.      Defendant has discriminated against the individual Plaintiff by denying him

       access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

       and/or accommodations of the properties the businesses thereon, in a manner prohibited by 42

       U.S.C. § 12182 et seq.

              19.      Defendant has discriminated, and continues to discriminate, against Plaintiff in

       violation of the ADA by failing, inter alia, to have accessible facilities by January 26, 1992 (or

       January 26, 1993, if a Defendant has 10 or fewer employees and gross receipts of $500,000 or

       less). A list of the violations that Plaintiff encountered during his visit to the Defendant’s

       commercial property and businesses therein, include, but are not limited to, the following:

       Common Areas

              A.      Parking

  i.      The Plaintiff had difficulty exiting the vehicle, as designated accessible parking spaces are

          located on an excessive slope. Violation: There are accessible parking spaces located on an

          excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4 of the 2010 ADA

          Standards, whose resolution is readily achievable.

 ii.      The Plaintiff had difficulty exiting the vehicle, as designated accessible parking space access

          aisles are located on an excessive slope. Violation: There are accessible parking space access

          aisles located on an excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4

          of the 2010 ADA Standards, whose resolution is readily achievable.

              B. Entrance Access and Path of Travel

  i.      The Plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

          Violation: There are inaccessible routes from the public sidewalk and transportation stop.



                                                         5
Case 1:19-cv-24835-XXXX Document 1 Entered on FLSD Docket 11/21/2019 Page 6 of 11



          These are violations of the requirements in Sections 4.3.2(1), 4.3.8, 4.5.1, and 4.5.2 of the

          ADAAG and Sections 206.2.1, 302.1, 303, and 402.2 of the 2010 ADA Standards, whose

          resolution is readily achievable.

 ii.      The Plaintiff had difficulty traversing the path of travel due to abrupt changes in level.

          Violation: There are changes in levels of greater than ½ inch, violating Sections 4.3.8 and 4.5.2

          of the ADAAG and Section 303 of the 2010 ADA Standards, whose resolution is readily

          achievable.

iii.      The Plaintiff had difficulty using some of the curb ramps, as the slopes are excessive.

          Violation: There are curb ramps at the facility that contain excessive slopes, violating Section

          4.7.2 of the ADAAG and Sections 405.2 and 406.1 of the 2010 ADA Standards, whose

          resolution is readily achievable.

iv.       The Plaintiff had difficulty traversing the path of travel, as there are cross slopes in excess of

          2%. Violation: The path of travel contains excessive cross slopes in violation of Section 4.3.7

          of the ADAAG and Section 403.3 of the 2010 ADA Standards, whose resolution is readily

          achievable.

       Cycle Gear

             A. Entrance Access and Path of Travel

  i.      The Plaintiff could not traverse through areas of the store, as the required 36” path isn’t

          provided due to objects that obstruct the path of travel. Violation: There isn’t a continuous path

          of travel connecting all essential elements of the store, in violation of Sections 4.2.1 & 4.3.3

          of the ADAAG, 28 CFR 36.211, and Section 403.5.1 of the 2010 ADA Standards, whose

          resolution is readily achievable.

             B. Access to Goods and Services



                                                        6
Case 1:19-cv-24835-XXXX Document 1 Entered on FLSD Docket 11/21/2019 Page 7 of 11



  i.   The Plaintiff could not use the accessible fitting room. Clear floor space is not provided.

       Violation: The accessible fitting rooms have doors that swing into the room, lack latch side

       maneuvering clearance, and the required clear floor space is not provided violating Sections

       4.13.6, 4.35.2, & 4.35.3 of the ADAAG and Sections 304, 404.2.4, 803.2,& 803.3 & 803.5 of

       the 2010 ADA Standards, whose resolution is readily achievable.

 ii.   The Plaintiff had difficulty using the doorknob and the locking mechanism on the accessible

       fitting room without assistance, as it requires tight grasping. Violation: The accessible fitting

       room has non-compliant hardware for disabled patrons, violating Sections 4.13.9, 4.27.4, &

       4.35.3 of the ADAAG and Sections 206.5.2, 309.4, & 404.2.7 of the 2010 ADA Standards,

       whose resolution is readily achievable.

iii.   The Plaintiff had difficulty using the accessible fitting room without assistance, as the coat

       hook is mounted too high. Violation: The accessible fitting rooms have coat hooks that are

       in violation of Section 4.25.3 of the ADAAG and Sections 222.2 & 803.5 of the 2010 ADA

       Standards, whose resolution is readily achievable.

iv.    The Plaintiff had difficulty using the accessible fitting room, as clear floor space is not provided

       alongside the bench. Violation: The accessible fitting rooms lack compliant benches violating

       Section 4.35.4 of the ADAAG and Sections 305, 803.4, & 903.3 of the 2010 ADA Standards,

       whose resolution is readily achievable.

          C. Public Restrooms

  i.   The Plaintiff could not enter the restroom without assistance, as the required maneuvering

       clearance is not provided. Violation: The restroom door does not provide the required latch

       side clearance violating Section 4.13.6 of the ADAAG and Section 404.2.4 of the 2010 ADA

       Standards, whose resolution is readily achievable.



                                                      7
Case 1:19-cv-24835-XXXX Document 1 Entered on FLSD Docket 11/21/2019 Page 8 of 11




 ii.      The Plaintiff could not flush the toilet without assistance, as the flush valve is not mounted on

          the wide area. Violation: The flush valve is not mounted on the compliant side in violation of

          Section 4.16.5 of the ADAAG and Section 604.6 of the 2010 ADA Standards, whose resolution

          is readily achievable.

iii.      The Plaintiff could not transfer to the toilet without assistance, as a trashcan obstructed the

          clear floor space. Violation: The required clear floor space is not provided next to the toilet,

          violating Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010

          ADA Standards, whose resolution is readily achievable.

iv.       The Plaintiff could not transfer to the toilet without assistance, as objects are mounted less than

          1½“ below a grab bar obstructing its use. Violation: The grab bars do not comply with the

          requirements prescribed in Sections 4.16.4 & 4.26.2 of the ADAAG and Section and 609.3 of

          the 2010 ADA Standards, whose resolution is readily achievable.

 v.       The Plaintiff could not use the paper towel and soap dispensers without assistance, as they are

          mounted too high. Violation: There are dispensers provided for public use in the restroom,

          with controls outside the ranges prescribed in Sections 4.2.5, 4.2.6, and 4.27.3 of the ADAAG

          and Sections 308 & 309.3 of the 2010 ADA Standards, whose resolution is readily achievable.


              20.      The discriminatory violations described in Paragraph 19 are not an exclusive list

       of the Defendant’s ADA violations. Plaintiff requests an inspection of the Defendant’s place of

       public accommodation in order to photograph and measure all of the discriminatory acts violating

       the ADA and barriers to access in conjunction with Rule 34 and timely notice. Plaintiff further

       requests to inspect any and all barriers to access that were concealed by virtue of the barriers'

       presence, which prevented Plaintiff, DOUG LONGHINI, from further ingress, use, and equal


                                                        8
Case 1:19-cv-24835-XXXX Document 1 Entered on FLSD Docket 11/21/2019 Page 9 of 11



  enjoyment of the commercial property and businesses therein; Plaintiff requests to be physically

  present at such inspection in conjunction with Rule 34 and timely notice.

         21.          The individual Plaintiff, and all other individuals similarly situated, have been

  denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

  privileges, benefits, programs and activities offered by Defendant, Defendant’s buildings, the

  businesses and facilities therein; and have otherwise been discriminated against and damaged by

  the Defendant because of the Defendant’s ADA violations as set forth above. The individual

  Plaintiff, and all others similarly situated, will continue to suffer such discrimination, injury and

  damage without the immediate relief provided by the ADA as requested herein. In order to remedy

  this discriminatory situation, The Plaintiff requires an inspection of the Defendant’s place of public

  accommodation in order to determine all of the areas of non-compliance with the Americans with

  Disabilities Act.


         22.          Defendant has discriminated against the individual Plaintiff by denying him

  access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

  accommodations of its place of public accommodation or commercial facility, in violation of 42

  U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendant continues to

  discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

  modifications in policies, practices or procedures, when such modifications are necessary to afford

  all offered goods,          services,   facilities, privileges, advantages or accommodations to

  individuals with disabilities; and by failing to take such efforts that may be necessary to ensure

  that no individual with a disability is excluded, denied services, segregated or otherwise treated

  differently than other individuals because of the absence of auxiliary aids and services.

         23.          Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has

  a clear legal right to the relief sought. Further, injunctive relief will serve the public interest and

                                                     9
Case 1:19-cv-24835-XXXX Document 1 Entered on FLSD Docket 11/21/2019 Page 10 of 11




   all those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is

   entitled to recover attorneys’ fees, costs and litigation expenses from Defendant pursuant to 42

   U.S.C. § 12205 and 28 CFR 36.505.

          24.       A Defendant is required to remove the existing architectural barriers to the

   physically disabled when such removal is readily achievable for their place of public

   accommodation, The Plaintiff and those similarly situated, will continue to suffer such

   discrimination, injury and damage without the immediate relief provided by the ADA as requested

   herein. In order to remedy this discriminatory situation, The Plaintiff require an inspection of the

   Defendant’s place of public accommodation in order to determine all of the areas of non-

   compliance with the Americans with Disabilities Act.

          25.       Notice to Defendant is not required as a result of the Defendant’s failure to cure

   the violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees

   and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

   or waived by the Defendant.

          26.       Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

   Plaintiff Injunctive Relief, including an order to alter the commercial property owned and operated

   by the Defendant, located in North Miami Beach, Florida, the interiors, exterior areas, and the

   common exterior areas of the property and businesses therein to make those facilities readily

   accessible and useable to The Plaintiff and all other mobility-impaired persons; or by closing the

   facility until such time as the Defendants cures their violations of the ADA.

          WHEREFORE, The Plaintiff, DOUG LONGHINI, respectfully requests that this

   Honorable Court issue (i) a Declaratory Judgment determining Defendant at the commencement

   of the subject lawsuit is in violation of Title III of the Americans with Disabilities Act, 42 U.S.C.

   § 12181 et seq.; (ii) Injunctive relief against Defendant including an order to make all readily

   achievable alterations to the facilities; or to make such facilities readily accessible to and usable

                                                    10
Case 1:19-cv-24835-XXXX Document 1 Entered on FLSD Docket 11/21/2019 Page 11 of 11




   by individuals with disabilities to the extent required by the ADA; and to require Defendant to

   make reasonable modifications in policies, practices or procedures, when such modifications are

   necessary to afford all offered goods, services, facilities, privileges, advantages or

   accommodations to individuals with disabilities; and by failing to take such steps that may be

   necessary to ensure that no individual with a disability is excluded, denied services, segregated or

   otherwise treated differently than other individuals because of the absence of auxiliary aids and

   services; (iii) An award of attorneys’ fees, costs and litigation expenses pursuant to 42 U.S.C. §

   12205; and (iv) such other relief as the Court deems just and proper, and/or is allowable under

   Title III of the Americans with Disabilities Act.

   Dated: November 21, 2019



                                                 GARCIA-MENOCAL & PEREZ, P.L.

                                                 Attorneys for Plaintiff
                                                 4937 S.W. 74th Court, No. 3
                                                 Miami, FL 33155
                                                 Telephone: (305) 553-3464
                                                 Facsimile: (305) 553-3031
                                                 Primary E-Mail: ajperezlaw@gmail.com
                                                 Secondary E-Mail: bvirues@lawgmp.com
                                                 aquezada@lawgmp.com


                                                 By: /s/ Anthony J. Perez
                                                       ANTHONY J. PEREZ
                                                       Florida Bar No.: 535451
                                                       BEVERLY VIRUES
                                                       Florida Bar No.: 123713




                                                   11
